CORSON, J.
(dissenting). I fully concur in the dissenting opinion of toy Associate, Judge Haney; but, in view of -the importance of the case, I deem it proper to- add thereto some further reasons, why this -court should retain- jurisdiction of the case, and grant the injunction therein prayed for restraining and' enjoining the Secretary of State from placing the candidates for presidential electors on the ticket under the head of the Republican ticket. . The law of this state provides that an elector may, if he desires to vote the entire ticket of his party, make a cross in the circle at the head of the ticket of his party, and thereby vote for all candidates whose names appear on such ticket. In -case, therefore, the candidates for 'presidential electors selected by the convention at Huron on July 2d ¡are in favor of a president -and vice president in opposition to the nominees -of the regular Republican convention held in Chicago in June, 1912, -a cross in the circle at the head of *76the ticket of the Republican party would constitute a vote on the part of the elector for the entire ticket, and necessarily be a vote in favor of electors in opposition to the regular nomination by the national Republican convention. Hjence, every Republican elector, in order to avoid voting for the candidates for Republican elec-dors in opposition to the -candidates -of -the national Republican -convention, will be -compelled to- omit the .-cross in the -circle at the head of the party ticket, and make a cros-s in -the circle at the left of the name of each candidate for whom he desires to vote. He will, therefore, be denied a very important right, -and be compelled to perform much additional labor in preparing his ballot on the day of election.
Again, the insertion of the names- of the -candidates for presidential electors proposed under -the- head of the Republican party will necessarily result in- obtaining the votes of -a 'l-arge number of Republican electors who are favorable to the candidates selected by the Republican national convention, but who by inadvertence or mistake will as they usually -do make a -cross in the circle at the head of their party ticket, and thereby appear to vote for the candidates nominated by “the -progressive” party at its Chicago- convention held in August, 1912, which would in- effect result in perpetrating -a fraud upon such electors.
Again, the candidates sought to be placed upon the ticket under the head of the name of the Republican party for presidential electors having -declared-, as it i-s alleged in the complaint, that they will not vote .for the -candidates selected by the Republican national convention -at Chicago, have no right to a place upon the party ticket under the name of the Republican party from the mere fact that they claim to have been seleoted as Republicans- at the primary election. It may be true that the delegates to- that convention were selected at the primary election in June as delegates to the state convention as -members of the Republican party; but it appears from the -complaint that after their said -election as delegates to the -state -convention -they seceded from- the national Republican party and joined what is dominated the “Progressive party,” which subsequently in Augus-t of the present year nominated- -candidates for president -and vice president of the United States in opposition to the candidates of the national Republican convention in June, and they had no right, therefore, to continue to act -as members of the *77Republican party in the Huron convention of July 2d, and the ticket so selected by them for presidential electors should.have no place on the ticket under the head of the Republican party ticket.
As an illustration of the position of those delegates favorable to the new progressive party, let us suppose that a majority of the 'delegates to the state convention as Republicans had prior to the convention in Huron of July 2d, concluded to support the Socialist party, whose presidential nominee is Mr. Debs, and had in that convention selected candidates for presidential electors favorable to the election of the candidates for president and vice president of the Socialist party; would it be contended by any one that the socialist ticket thus selected should be placed as a Republican party ticket on the ballot? I.think there could scarcely be found a person in the state who would approve of such a proceeding. Again, suppose as an illustration that a majority of the delegates selected at the primary in June as Republicans had after their election and tille holding of the national Republican convention, ’ being dissatisfied with the nominees of that convention, decided that they would support the Democratic ticket, and had, therefore, selected the candidates for presidential electors favorable to the election of the candidates of the democratic party at their national convention, would any one claim that such candidates- should go -upon the Republican party ticket on the ballot? We apprehend that there would be no difference of opinion among the people of the state as to the propriety of excluding such candidates from being-placed upon the Republican party ticket. As I view this situation, there is no distinction between' the cases I have supposed and the case before its under the complaint which for the purposes of the demurrer must be regarded as true. In my opinion, therefore, it is the duty of this court to enjoin the Secretary of State from presenting the names of the candidates selected at the Huron convention to be placed upon the Republican party ticket.
It is claimed by the defendants, and seems to be the view -of the majority of the court, that in view of the fact that the re-lator and the other members of the Republican party in the state co-ul-d not -if those candidates were. excluded from their party ticket vote for the candidates nominated by the national Republican convention for president and vice president, therefore the relator and the other members of the Republican party of the state would not be *78prejudiced by placing the names cl the candidates selected by the Huron -convention for 'presidential electors- upon the Republican, party ticket. But I think I have shown that this contention is untenable, and that the Republican party as such has a right to the protection of the court ag'ainst there being placed upon their ticket candidates -representing a party to which the Republican ■party is opposed.
In expressing these views I do not wish to be understood as indicating my own private opinions as to the merits or demerits of the nominees of the respective conventions held in June and August of the present year, as I am considering the case as presented by the relator, which, as before stated, for the purposes of the demurer must be taken as true. The relator and those similarly situated would have, perhaps, been in a little more favorable position in this court had the Republican delegates withdrawn from the convention and organized another convention and selected their candidates for presidential electors when it became evident that a majorit)?- of the members of the convention had concluded to support the candidates of a party in opposition to the national Republican convention, and selected a list of electors favorable to the election of the nominees of the Republican national convention held -in June, but the fact that they inadvertently omitted to withdraw from the convention and to select such a list of candidates does not in my opinion- affect the right of the relator and the members of the Republican party of the state to have excluded from their ticket the names of the candidates tha were selected by the Huron convention.
I have not deemed it necessary to cite any authorities in sustain the view I have herein expressed as the -decisions -upon election cases are so numerous and based upon so many different statutes that it is difficult to extract therefrom any general rule applicable to this subject. The law of this state, however, under the Australian ballot system and the primary system- enacted by the Legislature, has placed the -primary election and conventions held thereunder as well as the general election under the laws ’of the state, and in my opinion it is the duty of this court to- protect the various -political parties in the righs thus conferred upon them by the -statute law, and to enforce the observance of those laws upon all parties, and to p-ro-t-ect the rights .-of the individual elec*79tors in <th.e exercise of their elective privileges, and to protect 'the rights of parties in .the exercise of the duties devolved upon them by the legislative enactments, and to prevent any one of the political parties in this state from adopting any mehod that may prevent the individual voter from exercising any rights granted him by the Constitution of this state and the laws enacted thereunder.
Whether or not the candidate's for presidential electors selected by the Huron convention may now be placed upon the ballot as candidates of the “Progressive party” by petition or otherwise is not now before ms, and therefore upon that subject I express no opinion.
In conclusion my judgment is that this court should issue an injuction enjoining and restraining the Secretary of State from certifying to the county auditors the names of the proposed presidential electors selected at the Huron convention upon the Republican party ticket.